Citation Nr: 0506807	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-20 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.    




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from April 1968 to June 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

By letter dated October 6, 2004, the veteran was informed 
that he was scheduled to appear at a videoconference hearing 
on November 1, 2004, at the RO before a Veterans Law Judge 
sitting in Washington, DC.  In a letter signed on behalf of 
the veteran on October 27, 2004, and received at the Board on 
November 1, 2004, the veteran stated the he was not able to 
attend the hearing, and asked to be rescheduled for the next 
available Board video hearing.  From the above, the Board 
finds that the veteran submitted a proper request for a new 
hearing within the parameters of 38 C.F.R. § 20.702.  
Accordingly, his motion to reschedule is hereby granted.

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action.  VA will provide notification to the 
veteran when further action is required on his part:

The RO should schedule a videoconference 
hearing for the veteran at the RO before 
a Veterans Law Judge sitting at the 
Board, and notify the veteran of the date 
and time of the hearing.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



